Citation Nr: 1235856	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  06-16 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include degenerative joint disease (DJD) and degenerative disc disease (DDD), including as secondary to service-connected disability.

2.  Entitlement to service connection for DJD of the right hip, including as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to April 1974.

These matters come before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

In September 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

These matters were previously before the Board in November 2011 and were remanded for further development.  They have now returned to the Board for further appellate consideration.  The Board finds that the RO substantially complied with the mandates of the remand and will proceed to adjudicate the appeal. 

In Clemons v. Shinseki, 23 Vet. App (2009), the Court held that an appellant's diagnoses which arise from the same symptoms for which he is seeking benefits, do not relate to entirely separate claims not yet filed by the appellant.  Rather, these diagnoses should be considered to determine the nature of the appellant's current condition relative to the claim he did submit.  In the present claim, the Veteran has been diagnosed with both DJD and DDD of the cervical spine.  Although VA has previously characterized the Veteran's claim as entitlement to service connection for DJD of the cervical spine, the Veteran is, in essence, seeking service-connection for a cervical spine disability which is manifested by pain and limitation of motion; however, diagnosed.  Therefore, the Board has recharacterized the issue on appeal to better encompass the Veteran's disability.  The Board further finds that the Veteran is not prejudiced by such re-characterization, as the RO has essentially considered DJD and DDD as the same disability in adjudicating the claim.


FINDINGS OF FACT

1.  The Veteran is service connected for depression, degenerative changes and valgus instability of the left knee (status post total knee replacement), DJD of the lumbar spine, left hip osteoarthritis, and DJD and ligamentous instability of the right knee (status post total knee replacement).  

2.  The most probative clinical evidence of record is against a finding that the Veteran has a cervical spine disability caused by, or aggravated by, a service-connected disability. 

3.  There has been no demonstration by competent and credible lay evidence of record that the Veteran has a cervical spine disability, caused by, or aggravated by, a service-connected disability. 

4.  The Veteran is less than credible with regard to the onset of his current cervical spine disability. 

5.  The earliest clinical evidence of a cervical spine disability is approximately 30 years after active service.

6.  There has been no demonstration by competent medical, nor competent and credible lay evidence of record that the Veteran has a cervical spine disability, casually related to, or aggravated by, service.

7.  The Veteran is less than credible with regard to the onset of his current right hip disability. 

8.  The earliest clinical evidence of a right hip disability is approximately 28 years after active service.

9.  There has been no demonstration by competent medical, nor competent and credible lay evidence of record that the Veteran has a right hip disability, casually related to, or aggravated by, service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Cervical spine disability, to include degenerative joint disease and/or degenerative disc disease, was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated, nor is it proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002);38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  Degenerative joint disease of the right hip was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated, nor is it proximately due to, the result of, or aggravated by, service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002);38 C.F.R. § 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable agency of original jurisdiction decision.  In VA correspondence to the Veteran in April 2005, VA informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The correspondence was deficient in that it did not inform the Veteran as to the law pertaining to the assignment of a disability rating and effective date; such notice was provided to the Veteran in correspondence dated in March 2006.  Because VCAA notice in this case was not completed prior to the initial AOJ adjudication denying the claims, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini. Here, the Board finds that any defect with respect to the timing of the VCAA notice was harmless error. Although complete notice was provided to the appellant after the initial adjudication, the claims were readjudicated thereafter, and the appellant therefore, has not been prejudiced.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices. 

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records (STRs), private and VA medical records, Social Security Administration (SSA) records, and the statements of the Veteran and his spouse, in support of his claims.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a further duty to obtain.  

VA opinions with respect to the issues on appeal were obtained in May 2005, August 2008, and December 2011.  When VA undertakes to provide a VA opinion, it must ensure that the opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the VA opinions, taken together, are adequate, as the opinions are predicated on a review of the Veteran's claims file, examinations of the Veteran, and they consider the pertinent evidence of record, to include the Veteran's contentions.  In addition, the opinions consider the contentions of the Veteran as to symptoms and injury, and supporting rationale is provided.

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  

Legal criteria

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service. 38 U.S.C.A. §§ 1110, 1131(West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. See 38 C.F.R. § 3.303(d). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a) (West 2002). 

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology. Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record - including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury - to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of decisions of a superior tribunal, the Federal Circuit. 

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Cervical Spine

Secondary Basis

The first element for entitlement to service connection on a secondary basis requires evidence sufficient to show that a current disability exists.  A May 2005 VA record reflects a diagnosis of cervical spine DJD (degenerative joint disease).  A December 2011 VA records reflects a diagnosis of cervical spine DDD (degenerative disc disease).  Thus, the evidence reflects that the Veteran does have a current cervical spine disability, and the first element has been met.

The second element for entitlement to service connection on a secondary basis is that the current disability was either caused, or aggravated by, a service-connected disability.  Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  The Veteran is service connected for depression, degenerative changes and valgus instability of the left knee (status post total knee replacement), DJD of the lumbar spine, left hip osteoarthritis, and DJD and ligamentous instability of the right knee (status post total knee replacement).  

The claims file includes several clinical opinions.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001); Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

A May 2005 VA examination report reflects that the Veteran reported that he felt that he had a neck condition due to his altered gait.  He denied a history of a neck injury.  He stated that he has constant dull pain for years that it had gradually gotten to the point that he noticed it.  The examiner opined that it is not as likely as not that his cervical spine DJD is related to his service-connected conditions as such conditions are not known to cause or aggravate cervical DJD.  

The claims file includes a December 2007 report from Dr. C.J., of Northland Neurology.  Dr. C.J. states that there is "reasonable service-connected status with regard to [the Veteran]'s claim of cervical pain.  [The Veteran's] examination shows significant paraspinal spasm, with bilateral tenderness in the lumbar, thoracic and cervical regions.  There is pain referral to the bilateral shoulder regions, right greater than left.  This is consistent with his years of altered gait, secondary to his left knee and hip pathology, already granted service-connected status.  In [the Veteran's] case, his years of altered gait have contributed in a material manner to the ascending pattern of muscle irritability, which now causes his pain.  Dr. C.J.'s opinion was based on a review of clinical records, and an examination of the Veteran.  He noted that the Veteran's "years of altered gait" was the cause of his cervical spine disability.  The Board finds that this statement does not reflect an accurate chronology of the Veteran's complaints.  Although the Veteran asserts that he has been limping since the 1980s, the evidence of record reflects that the Veteran had a normal gait in 1996 and normal walking in January 2002.  The evidence reflects a gait abnormality in 2002 of "favoring the left knee."  An April 2003 VA clinical record reflects that the Veteran "walks with basically a normal gait."  A December 2004 VA record reflects that the Veteran reported an onset of cervical spine pain of "a couple of years maybe longer."  Thus, the Veteran's cervical spine pain had an alleged onset of prior to "years of altered gait."  

An August 2008 VA examination report reflects that the Veteran has cervical spine DDD and neuroforaminal narrowing at C5-6 and C6-7.  The examiner noted that it is less likely than not that the Veteran's service-connected disabilities caused his cervical spine disabilities.  The examiner noted that cervical DDD is not known to be caused by or aggravated by lumbar spine DJD.  He noted that medical literature does not support the contention that cervical spine DDD is caused by arthritis in other joints.  He noted that it would be extremely rare that any alterations in gait pattern would hasten the progression or aggravation of the Veteran's claimed secondary disabilities.  He also stated that the cervical spine DDD is more likely a natural progression of the condition or other factors unrelated to his service-connected disability.  The Board finds that this opinion is probative as it considers the Veteran's numerous diagnoses, a review of the claims file, to include the private examiner's opinion, the Veteran's service-connected disabilities, and provides a rationale.   

The Veteran does not contend, and the record is devoid of any indication, that the service-connected psychiatric disability has resulted in, or chronically aggravated, a current cervical spine disability.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection because the second criterion for service connection on a secondary basis has not been met.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Direct-Incurrence Basis

At the September 2011 Board hearing, the Veteran asserted that his cervical spine disability was due to carrying heavy equipment around his neck while climbing ladders in service.  He also testified at the January 2006 DRO hearing, that his neck pain may be due to lifting heavy bombs in service.

The first element of a claim for service connection is that there must be evidence of a current disability.  As noted above, this element has been met.

The second element of a claim for entitlement to service connection on a direct-incurrence basis is an in-service disease or injury.  The Veteran testified that his duties in service, such as storing bombs, and/or carrying heavy equipment around his neck while climbing ladders, were the cause of his cervical spine disability.  He testified that he might have had to stand for "eight hours worth of watches" per day wearing the watchman's clock on his neck.  (See Board hearing transcript page 16.)  He further testified that he had neck problems while in service but did not seek treatment at that time because he was concentrating on his knee disability.  He testified that, although he did not seek medical treatment for neck pain until 2005, he has noticed neck pain since he was in service.  He also testified that the pain medication that he was taking for other disabilities helped his neck pain so he did not seek specific treatment for it. (See Board hearing transcript page 22.)

The Veteran also submitted a statement in March 2011 in which he stated that he was required to stand for watches, which were four hours in length, climbing ladders through the length of an aircraft carrier with a night watchman's clock strapped around his neck.  Assuming arguendo that the Veteran's actions constitute an "injury" in service, the Board finds, for the reasons noted below, that service connection is still not warranted.

The third element for entitlement to service connection is competent credible evidence of a medical nexus or continuity of symptomatology since service.  The Board finds that this element has not been met.

A December 2011 VA examination report reflects the opinion of the examiner that it is less likely than not that the Veteran's cervical spine disability is causally related to active service.  The examiner noted that the Veteran reported a history of carrying heavy equipment and wearing a helmet, but opined that such actions do not cause sufficient force to the cervical spine to cause degeneration.  

The Board has considered whether the Veteran has had continuity of symptomatology since service, but finds no competent credible evidence of such.  The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., neck pain).  To this extent, the Board finds that the Veteran is competent to report that he had neck pain in service and has current neck pain.  Nevertheless, the Board notes that there is no clinical evidence that he sought treatment for neck pain for more than three decades after separation from service.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  

The earliest clinical evidence of a cervical spine disability is 2005, more than 30 years after the Veteran separated from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board finds that any statement by the Veteran that he has had neck pain since service is less than credible when considered with the record as a whole.  In this regard, the Board notes that the Veteran initially contended that his neck pain was due to his knee disability and altered gait.  It was not until after his claim was denied on a secondary basis in June 2005 that he contended that he had had neck pain since service. 

The Veteran's STRs are negative for complaints of, or treatment for, the cervical spine.  The Board notes that the Veteran has stated that he did not seek treatment in service. 

An April 1974 Naval Regional Medical Center Report of Medical Board reflects that a physical examination of the Veteran was "normal with the exception of his left knee."

The Veteran filed a claim for VA compensation in August 1980.  In block 24 of the claim form, in which he was to list disabilities, he noted his left knee.  The Board finds that if the Veteran had had neck pain since separation, it would have been reasonable for him to have filed a claim for it in 1980, when he filed his knee claim; he did not.

The Veteran filed a claim for service connection for his left knee in June 1995.  Again, he did not file a claim for service connection for a neck disability at that time.

A January 2002 VA clinical record reflects that the Veteran was seen to establish care with VA and his primary care provider.  He reported complaints of pain in his knees.  A review of his systems also noted "blotches on face", and "stiffness and pain in hips often".  The report is entirely negative for neck complaints on history or upon clinical examination.  The Board finds that if the Veteran had had neck pain since service and was establishing care at VA, it would have been reasonable for him to have mentioned neck pain; he did not.

An October 2003 VA clinical record reflects that the Veteran reported that he was "having pain in lower back which started about two months ago."  Again, the report is negative for any mention of cervical pain.  The Board acknowledges that it may not always be reasonable for a patient to complain of pain or dysfunction of one body part if the patient is seeking treatment for a totally unrelated body part or function; however, in this case, the Veteran was specifically seeking treatment for his spine. 

In October 2003, the Veteran filed a claim for VA compensation for an increased rating for his left and right knee.  He also filed a claim for service connection for a right hip disability and a low back disability.  The Board finds that if the Veteran had been having neck pain since service, it would have been reasonable for him to have filed a claim for entitlement to service connection for his cervical spine at that time; he did not.  

A March 2004 VA record reflects complaints of low back pain.  The pain was reported at the mid-lumbar level.  The report is negative for complaints of cervical spine pain.

A December 2004 VA record reflects that the Veteran reported constant pain in his shoulders.  The onset was noted to be "a couple of years maybe longer."  He reported "I have so much pain in my knees that sometimes I don't think about my neck and shoulder pain."  The Board finds that the description of "a couple of years" is not synonymous with thirty years.

As noted above, a May 2005 VA examination report reflects that the Veteran reported that he felt that he had a neck condition due to his altered gait.  He denied a history of a neck injury.  He stated that he has constant dull pain for years that has gradually gotten to the point that he notices it.  The report is negative for any complaints of pain since service, or any mention of carrying heavy weight around his neck while on duty in service; to the contrary, the Veteran indicated that he believed that his neck pain was due to his altered gait.  The Board notes that the Veteran has not been shown to be competent to provide a clinical opinion as to etiology of cervical pain; however, his assertion that it is due to his altered gait, is an indication that he did not think it was due to any specific incident or incidents in service.  

The Veteran testified at the January 2006 DRO hearing that his neck pain probably began when he was in the Navy.  He indicated that it may be due to lifting and storing bombs.  (See 2006 DRO hearing transcript, page 9.)  However, the Veteran had previously testified at a DRO hearing in October 1995, with regard to a knee disability, that he was trained to lift weight (bombs) with his legs and not his back.  (See 1995 DRO hearing transcript, page 4.)

The claims file includes a January 2006 statement from the Veteran's spouse.  She stated that the Veteran complained to her in 1973 and 1974, and subsequently, that he had neck pain.  She stated "on one particular occasion I received a call from him apologizing for calling me so late.  He explained that he had been lifting bombs in excess of 100 lbs during his twelve (12) hour shift and had fallen asleep on a bench while waiting to use a pay phone to call me.  This was the first time he complained of pain in his neck and shoulders.  He subsequently explained to me that each time the ship entered port his department had to lift and store the bombs."  The Board acknowledges that the Veteran's spouse is competent to report what the Veteran may have told her.  However, the Board also notes that as his spouse, she is an interested party. See Cartright v. Derwinski, 2 Vet. App.24, 25 (1991) (finding that, while the Board may not ignore a Veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence); see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  The Board finds that the statements of the spouse, with regard to the Veteran's pain since lifting things in service, are not consistent with the Veteran's later statements that he felt that his pain was due to his altered gait.  Moreover, the Board finds that even if the Veteran had complained of pain in service, the Veteran's spouse is not competent to attest to the etiology of the actual pain.

The December 2011 VA examination report reflects the opinion of the VA examiner that the Veteran's in-service activities of carrying heavy equipment, for a limited period of time, did not cause sufficient force to the cervical spine to cause degeneration.  The Board finds that this opinion has more probative value than the opinions of the Veteran and his spouse, as it is by a clinician who has experience and training in the pertinent field.

Based on the foregoing, the Board finds that the preponderance of the evidence is also against a grant of service connection on a direct-incurrence basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right Hip

Secondary Basis

The first element for entitlement to service connection on a secondary basis requires evidence sufficient to show that a current disability exists.  A November 2010 VA record reflects a diagnosis of mild degenerative joint disease of the hips.  Thus, the evidence reflects that the Veteran does have a currently diagnosed disability, and the first element has been met.

As noted above, the second element for entitlement to service connection on a secondary basis is that the current disability was either caused, or aggravated by, a service-connected disability.  Harder v. Brown, 5 Vet. App. 183, 187-89 (1993).  The Veteran is service connected for depression, degenerative changes and valgus instability of the left knee (status post total knee replacement), DJD of the lumbar spine, left hip osteoarthritis, and DJD and ligamentous instability of the right knee (status post total knee replacement).  

A February 2006 VA examination report reflects that there was no objective evidence of right hip osteoarthritis.  The examiner opined that the Veteran's low back pain is related to his low back and radiates to both of his buttocks, which the Veteran calls his hips.  The Veteran reported that right hip pain had been present for 20 years and was worse over the last 4 -5 years.  The Veteran pointed to his right buttocks and along his greater trochanter as the primary areas of pain.  The Veteran was unable to relate any specific episode of injury, fall, or trauma to his right hip that occurred during this time in service.  The examiner opined that is possible that any buttock pain is related to the Veteran's moderate obesity.  He noted that as he could not find any objective evidence of a disability, the Veteran's right hip pain is more likely caused by his DDD of the lumbar spine and his moderate obesity.   The diagnosis was "normal right hip."

An August 2008 VA examination report reflects that the if the Veteran had hip pain that originated in the hips themselves, it would be expected that he would be complaining of groin pain.  However, the pain which the Veteran described was most likely consistent with radiculopathy from his low back DDD.  

The December 2011 VA examination report reflects the opinion of the examiner that the Veteran's arthritis is mild and is a function of age and natural degeneration and not secondary to knee conditions or related to service. 

The Veteran does not contend, and the record is devoid of any indication, that the service-connected psychiatric disability has resulted in, or chronically aggravated, a right hip disability.

Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection because the second criterion for service connection on a secondary basis has not been met.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Direct-Incurrence Basis

The Board finds that entitlement to service connection on a direct-incurrence basis is not warranted as there is no competent credible evidence of a medical nexus between service and the Veteran's current right hip disability, nor is there competent credible evidence of continuity of symptomatology since service.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., hip pain).  To this extent, the Board finds that the Veteran is competent to report that he has current right hip pain.  

The Board notes that there is no clinical evidence that the Veteran complained of, or sought treatment for, right hip pain for more than 27 years after separation from service.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  

The earliest clinical evidence of hip pain is in 2002, more than 27 years after the Veteran separated from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board finds that any statement by the Veteran that he has had right hip pain since service is less than credible when considered with the record as a whole.  The Veteran's STRs are negative for complaints of, or treatment for, the hip.  In this regard, the Board notes that the Veteran has stated that he did not seek treatment in service. 

As noted above, an April 1974 Naval Regional Medical Center Report of Medical Board reflects that the a physical examination of the Veteran was "normal with the exception of his left knee."

The Veteran filed claims for VA compensation in August 1980 and June 1995 for a left knee disability.  The Board finds that if the Veteran had had right hip pain since separation, it would have been reasonable for him to have filed a claim for it in 1980 or in 1995, when he filed his claims for his knee; he did not.  

A January 2002 VA clinical record reflects that the Veteran was seen to establish care with VA and a primary care provider.  A review of his systems also noted "blotches on face", and "stiffness and pain in hips often".  

In October 2003, the Veteran filed a claim for VA compensation for service connection for a right hip disability.  He stated "currently I am experience [sic] low back pain and right hip pain.  I relate the low back and right hip pain to the service connected left knee, right knee and left hip disabilities.   . . . I related the right hip and low back pain to a spread of arthritis because of my gait, which relates to the disabilities."  The Board finds that if the Veteran had been having hip pain since service, it would have been reasonable for him to have noted such, rather than assert that the right hip was secondary to service-connected disabilities.  

A March 2004 VA examination report reflects that the Veteran reported right hip pain of gradual onset.  He reported that it has been present for as long as the left hip and right knee pain.  

The Veteran testified at the January 2006 DRO and alluded that his right hip pain began around the same time as his left hip pain.  (See January 2006 DRO hearing testimony page 9.)  A September 2002 VA clinical record reflects that the Veteran had complaints of the right knee and left hip which started over the last few years.  He reported that the left hip pain was occasional and fleeting.  Thus, if the Veteran's right hip pain began at the same time as his left hip pain or right knee pain, it would not have been since service.  The Board finds that the statement of pain in the "last few years" in 2002 does not equate with pain for the past 27 years.

In an August 2012 statement, the Veteran stated that he has had right hip pain since his service.  The Board finds that the Veteran's assertion that he has had right hip pain since service is less than credible.  Although the Veteran now contends he has had pain since service, he testified at the September 2011 Board hearing that he first started noticing right hip pain in approximately 2001, or more than two decades after separation from service.  (See Board hearing transcript page 7.)  See also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the testimony).  In addition, this time frame of approximately 2001 is consistent with his reports in prior clinical records, as discussed above.

Thus, the Board finds that the evidence of record is against a finding that the Veteran has had right hip pain since service.  In addition, the clinical evidence of record is against a finding that the Veteran has a right hip disability causally related to active service.  The December 2011 VA examination report reflects the opinion of the examiner that the Veteran's right hip disability is less likely than not related to service.  He noted that the arthritis is mild and is a function of age and natural degeneration and not related to service. 

Based on the foregoing, the Board finds that the preponderance of the evidence is also against a grant of service connection on a direct-incurrence basis.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).




	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a cervical spine disability, to include DJD and/or DDD, to include as secondary to service-connected disability, is denied.

Entitlement to service connection for DJD of the right hip, to include as secondary to service-connected disability, is denied.




______________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


